Exhibit 10.37
SECOND AMENDMENT OF LEASE
     THIS AGREEMENT, made as of the 28th day of February, 1990, between 401 PARK
AVENUE SOUTH ASSOCIATES, (hereinafter referred to as “Landlord”), and HEALTH
MANAGEMENT SYSTEMS, INC., (hereinafter referred to as “Tenant”).
W I T N E S S E T H
     WHEREAS, Landlord and Tenant entered into an Agreement of Lease dated
September 24, 1982 as amended and modified by an Amendment of Lease dated
January 6, 1986, covering certain premises on the 10th floor in the building
known as 401 PARK AVENUE SOUTH in the City, County and State of New York (said
agreement of Lease, as amended, being hereinafter called the “Lease”); and
     WHEREAS, the parties hereto desire to amend the Lease in the respects and
upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in the consideration of the sum of One Dollar ($1.00) paid
by each of the parties hereto to the other (the receipt and sufficiency of which
is hereby acknowledged) and of other good and valuable consideration, including
the covenants and understandings herein contained, it is hereby agreed as
follows:

  1.   The date of the expiration of the term of the Lease is changed to May 31,
2003;     2.   Upon execution of this Agreement, the portion of the 12th Floor
of the Building not presently leased to Tenant pursuant to the terms of a Lease
dated February 1, 1980 between Landlord and Tenant shall be added to the Demised
Premises.     3.   The portion of the 11th Floor of the Building not presently
leased to a Tenant Pursuant to the terms of a lease dated January 6, 1986
between Landlord and Tenant shall be added to the Demised Premises on the date
on which the current occupant of this space vacates premises.     4.   The
annual rent set forth on the first page of the Lease shall be changed to:      
  $304,565 upon the execution of this Agreement and to $365,226 on the later to
occur of October 1, 1990 or the date on which the current occupant of the
portion of the 11th floor premises not currently occupied by Tenant vacates
(hereinafter Eleventh Floor Inclusion Date).     5.   Effective February 1,
1990, Article 39(c) of the Lease shall be deleted and shall be replaced with the
following:         (c) The “Base Tax” as such term and amount is used in this
Lease shall be equal to the following:

  (i)   $222,141 for the tax year July 1, 1990 through June 30, 1991;

 



--------------------------------------------------------------------------------



 



  (ii)   $226,584 for the tax year July 1, 1991 through June 30, 1992;     (iii)
  $231,115 for the tax year July 1, 1992 through June 30, 1993;     (iv)  
$235,738 for all tax years occurring during the term of this Lease beginning
July 1, 1993.”

  6.   The 8.33 percent contained in Article 39 shall be changed to 11.714 upon
the date of execution of this Agreement and to 14.044 percent on the Eleventh
Floor Inclusion Date.     7.   Article 40 (e) (f) (h) and (i) shall be deleted
from the Lease and shall be of no further force and effect.     8.   The figure
17,500 in Article 40(c) shall be changed to 24,600 upon the date of execution of
this Agreement and to 29,600 on the Eleventh Floor Inclusion Date.     9.   The
following shall be added to the Lease as Article 40 (e):

      “40 (e) In each year during the term of the Lease, Tenant shall pay the
sum obtained by multiplying the amount by which the Wage Rate in effect as of
the first day of such Operating Year exceeds the Base Wage Rate by the Wage Rate
Multiple. If the Wage Rate shall increase for decrease during any Operating
Year, the Wage Rate for such Operating Year, for the purpose of such
computation, shall be calculated by multiplying each of the different Wage Rates
in effect during such Operating Year by the number of days it was in effect that
year, adding the product of such calculations and dividing the result by 365.”

  10.   The following shall be added as Article 40 (f) to the Lease:

      “40 (f) Notwithstanding anything to the contrary contained in this Lease,
beginning February 1, 1990 the Wage Rate for each year occurring during the term
of this Lease shall be the Wage Rate in effect for the calendar year 1990.”

  11.   The following shall be added to the Lease as Article 40 (g):

      “40 (g) As the inducement to the Landlord to maintain the Wage Rate as set
forth in Article 40 (f) of this Lease Tenant agrees, beginning on January 1,
1994 and ending on the expiration date of this Lease, to pay to the Landlord, in
each year, as a supplement to the amount to be paid by Tenant pursuant to
Article 40 (e) of this Lease an amount (hereinafter “Supplementary Labor Wage
Payment”) equal to $34.575.20.         Tenant shall pay this Supplementary Labor
Wage Payment as additional rent in the twelve equal monthly installments
beginning on January 1st of each year. All payments to be made pursuant to this
Article are due and payable on or before the first day of each month. Any delay
or failure of Landlord in billing any amount payable under this Article shall
not constitute a waiver or in any way impair the continuing obligation of Tenant
to make all payments hereunder.”

  12.   The following should be added to the Lease as Article 40(h):

 



--------------------------------------------------------------------------------



 



      “40. (h) Effective as of the first day in January of each year during the
term of this Lease, beginning January 1, 1995 there shall be an adjustment to
the amounts payable by the Tenant pursuant to the terms of the Lease. This
adjustment (hereinafter “Operating Expense Contribution”) shall represent a
contribution by Tenant to Landlord towards increases in operating costs of the
Building since the inception of this Lease. The Operating Expense Contribution
shall be equal to the sum of the Base Operating Expense Contribution (as
hereinafter defined) plus the amount computed by multiplying 1.045% by the
Operating Expense Contribution payable in the immediately preceding year. The
Base Operating Expense Contribution shall be $28,569.50.

      Tenant shall pay the Operating Expense Contribution as additional rent, in
twelve equal monthly installments commencing as January 1st of each year. All
payments to be made pursuant to this Article are due and payable on or before
the first day of each month. And delay or failure in billing any amount payable
under this Article shall not constitute a waiver or in any way impair the
continuing obligation of Tenant to make all payments hereunder.”     13.   As an
inducement for Tenant to enter into this Agreement, Landlord agrees to share
equally with Tenant the costs to do the following:

  (i)   Perform all demolition work as required by Tenant, in the 12th Floor
premises being added to the Demised Premises.     (ii)   Perform all demolition
work, as required by Tenant in the 11th Floor premises being added to the
Demised Premises pursuant to the provisions of paragraph (3) of this Agreement.
    (iii)   Demolish and reconstruct the existing bathrooms on the 11th and 12th
floors of the Building to include compliance with current handicapping rules and
regulations.

               Landlord and Tenant will cooperate with each other to determine
the most economical way to perform the above work. Landlord and Tenant agree
that the work will be done by Tenant in accordance with the provisions of the
Lease, and upon completion, Landlord will pay to Tenant 50% of the cost to
perform such work which cost Landlord and Tenant will have agreed to prior to
the commencement of such work.

  14.   The following shall be added as Article 70 to the Lease.         “70.
Tenant, at its sole cost and expense, may arrange to change its current electric
service so that it is directly metered by Con Edison provided that at the
expiration of the Lease Tenant arranges, at its sole cost and expense, to
remodify the electric metering service to the Demised Premises to the condition
which exists as of the date of this Agreement.”     15.   Except as heretofore
and hereby amended, all of the terms, conditions and covenants in the Lease,
including, without limitation, the provisions of the Lease relating to
additional rent shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  401 PARK AVENUE SOUTH ASSOCIATES    
 
           
 
  BY:   /s/ Stephen J. Meringoff
 
   
 
                HEALTH MANAGEMENT SYSTEMS, INC.    
 
           
 
  BY:   /s/ Vincent Hartley
 
   

 